     Case 2:19-cv-01179-KJM-DMC Document 111 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY DAVIS MORGAN,                              No. 2:19-CV-1179-KJM-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    MORGAN, et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 82, for issuance of

19   subpoenas duces tecum.

20                 Plaintiff seeks issuance of subpoenas duces tecum directed to the Sacramento

21   County Sheriff’s Department and Sacramento County Health Services Department to produce

22   documents. See id. at 1. Good cause appearing therefor, Plaintiff’s motion will be granted.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:19-cv-01179-KJM-DMC Document 111 Filed 02/17/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.    Plaintiff’s motion, ECF No. 82, for issuance of subpoenas duces tecum is

 3   granted; and

 4                  2.    The Clerk of the Court is directed to issue and send to Plaintiff two blank

 5   subpoenas duces tecum.

 6

 7   Dated: February 17, 2021
                                                         ____________________________________
 8                                                       DENNIS M. COTA
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
